UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 05-1779



DOWELL BAILEY,

                                                              Petitioner,

            versus


DIRECTOR,    OFFICE    OF   WORKERS’   COMPENSATION
PROGRAMS,

                                                              Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(04-896-BLA)


Submitted:    January 20, 2006                Decided:   February 8, 2006


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. Howard M. Radzely, Solicitor of Labor,
Allen H. Feldman, Associate Solicitor, Patricia M. Nece, Counsel
for Appellate Litigation, Rita Roppolo, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dowell Bailey seeks review of the Benefits Review Board’s

decision   and   order   affirming   the   administrative   law   judge’s

decision and order denying modification of a decision establishing

the date of Bailey’s entitlement to black lung benefits pursuant to

30 U.S.C. §§ 901-945 (2000).      Our review of the record discloses

that the Board’s decision is based upon substantial evidence and is

without reversible error.     Accordingly, we affirm for the reasons

stated by the Board.     See Bailey v. Dir., Office of Workers’ Comp.

Programs, No. 04-896-BLA (BRB May 17, 2005). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                 - 2 -